UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1513


TEGEGNEWORK TARKU ESHETE, a/k/a Johannes Gebreamlak,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 18, 2012               Decided:   February 7, 2012


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Solomon Bekele, LAW OFFICES OF SOLOMON & ASSOCIATES, Washington,
D.C., for Petitioner.    Tony West, Assistant Attorney General,
Carl H. McIntyre, Assistant Director, John J. W. Inkeles, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tegegnework       Tarku   Eshete,      a   native    and     citizen     of

Ethiopia,      petitions   for   review      of   an   order    of    the    Board    of

Immigration Appeals (“Board”) denying his motion to reconsider.

We have reviewed the administrative record and the Board’s order

and find that the Board did not abuse its discretion in denying

the   motion    to   reconsider.      See     8   C.F.R.   § 1003.2(a)        (2011);

Narine v. Holder, 559 F.3d 246, 249 (4th Cir. 2009) (setting

forth standard of review).            We therefore deny the petition for

review for the reasons stated by the Board.                    See In re: Eshete

(B.I.A. Apr. 19, 2011).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the   court    and    argument     would       not   aid     the

decisional process.

                                                                     PETITION DENIED




                                        2